                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    (Alexandria Division)


SUSAN E. PATTISHALL,

          Plaintiff,

    v.
                                                       CIVIL ACTION NO. 1:18-cv-01396-LO-MSN
VINTON G. CERF, et al.,

         Defendants.


                            MEMORANDUM IN SUPPORT
                 OF DEFENDANT VINTON G. CERF’S MOTION TO DISMISS

                                          INTRODUCTION

          Plaintiff Susan E. Pattishall (“Plaintiff”) filed a Complaint for the Conversion of Property

against Defendants Vinton G. Cerf and Robert E. Kahn (together, “Defendants”). In the

Complaint, Plaintiff sets forth a facially implausible story about the 1980 theft of an ill-defined

set of documents that Plaintiff refers to variously as a “manuscript and other essays,” a

“philosopher’s stone,” and a “magnum opus.” See, e.g., Compl. § III(A), at 5. The Complaint

describes an apparent chance encounter between Plaintiff and Defendants decades ago in a pizza

parlor in Norfolk, Virginia, where two strangers (allegedly, Defendants) tricked Plaintiff into

leaving her manuscript and other essays in a car by offering her a ride home on a rainy evening.

Compl. § III(C), at 6. Plaintiff goes on to allege that Defendants sold the documents to spies and

hostile foreign countries, among others. Compl. §§ II(C)-III(A), at 5. She also alleges that she

only learned of Defendants’ identities 38 years later when she saw their pictures on Wikipedia. 1


1
 This allegation itself is contradicted by Plaintiff’s prior complaint filed in Pattishall v. Cerf, et
al., No. 1:18-cv-02968-RDB (D. Md. Sept. 26, 2018), Compl. ¶ 11, ECF No. 1, in which
Plaintiff stated unequivocally that “[b]oth men told me their actual names . . . .”; see also Davis
                                                   1
Compl. § III(C), at 6. The supposed factual basis of the Complaint includes allegations derived

from Plaintiff’s purported “clairaudient” ability to hear Defendants speaking beyond the range of

normal perception. Compl. § IV, at 7-8; see also Merriam-Webster, “Clairaudience” (“[T]he

power or faculty of hearing something not present to the ear but regarded as having objective

reality.”). Even when construed liberally, Plaintiff’s allegations lack facial plausibility and fail

to state a claim upon which relief can be granted. See Compl. §§ II(C), at 5; IV, at 7-8.

Therefore, the Complaint should be dismissed in its entirety, with prejudice.

                                            ARGUMENT

  I.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (quotations omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The court, however, “need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” E. Shore Markets, Inc. v. J.D. Assocs. Ltd.

P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Therefore, “[d]etermining whether a complaint states

a plausible claim for relief is a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Iqbal, 556 U.S. at 679 (alterations omitted). And

while pro se filings are construed liberally in the Fourth Circuit, see Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), “generosity is not fantasy.” Bender v. Suburban


v. White, No. 4:16-CV-18, 2017 WL 6273488, at *19 (E.D. Va. Dec. 8, 2017), aff’d sub
nom. RONNIE DAVIS, on behalf of himself & all others similarly situated, Plaintiff - Appellant,
v. SAMUEL I. WHITE, P.C., Defendant - Appellee., No. 18-1467, 2019 WL 258681 (4th Cir.
Jan. 17, 2019) (“A court may take judicial notice of docket entries, pleadings and papers in other
cases without converting a motion to dismiss into a motion for summary judgment.”).


                                                   2
Hosp., Inc., 159 F.3d 186, 192 (4th Cir. 1998).

       Accordingly, to survive a motion to dismiss, the Complaint in this case must not only set

forth each element of any viable legal theories advanced, but it must also allege facts within a

context that allows this Court, applying judicial experience and common sense, to reasonably

infer that Defendants are liable for the misconduct alleged. The Complaint does not meet this

standard.

 II.   PLAINTIFF’S CLAIMS ARE FACIALLY IMPLAUSIBLE

       When subjected to a context-specific review, the allegations in the Complaint cannot lead

to any reasonable inference that Defendants converted or copied any of the constituent elements

of the manuscript and other essays. In addition to being founded on Plaintiff’s purported

clairaudience, rumors, and speculation, the Complaint does not reveal why any of the following

would be plausible:

   •   Defendants inexplicably discovered that a college student authored an

       unpublished manuscript and other essays touching on a special philosophical

       theory of relativity, devised a scheme to steal the documents through a chance

       encounter, and then, in the intervening decades, accumulated wealth by

       disseminating the documents for use in books by author Dan Brown, a video

       production about the galaxy, and by spies and hostile foreign countries, among

       others.

   •   Defendants used Plaintiff’s manuscript and other essays to achieve fame and

       publicity over the course of 38 years and yet Plaintiff fails to provide any non-

       conclusory allegations about any substantially similar work of Defendants or

       others alleged to possess the manuscript and other essays.


                                                  3
       By Plaintiff’s own account, the content and existence of the manuscript and other essays

were known only to Plaintiff at the time of the alleged conversion in 1980. There are no

plausible factual allegations to support when, how, or from whom Defendants could possibly

have learned of Plaintiff’s manuscript and other essays and set about on a supposed scheme to

steal the documents and use, reproduce, distribute, or display them. The Complaint is equally

devoid of any plausible factual allegations about any allegedly infringing works that were

derived from the purportedly stolen documents. See Home Design Servs., Inc. v. J.F. Schoch

Bldg. Corp., No. 2:11CV574, 2012 WL 442008, at *4 (E.D. Va. Feb. 10, 2012) (noting that

allegations that works were “copied largely or were exact duplicates of Plaintiff’s copyrighted

designs, fall far short of satisfying the pleading requirements of Rule 8(a), particularly

considering that a primary purpose of the Rule is to put defendants on notice of their

wrongdoing.”) (quotations omitted). In short, the Complaint is facially implausible and it should

be dismissed in its entirety, with prejudice.

III.   PLAINTIFF’S CLAIM FOR CONVERSION IS BARRED BY THE STATUTE OF LIMITATIONS

       Even if the Complaint were not facially implausible, Plaintiff’s conversion claim falters

from the start and should be dismissed with prejudice. In Virginia, a property owner alleging

conversion has five years from the date of the theft to file a civil action. Va. Code § 8.01-

243(B); Bader v. Cent. Fid. Bank, 245 Va. 286, 290 (1993) (“[T]he five-year period of

limitations under § 8.01–243(B) is applicable to [plaintiff’s] conversion claim . . . .”); see also

Miller v. Fruit of the Loom, Inc., 905 F.2d 1530 (4th Cir. 1990) (unpublished) (applying Va.

Code § 8.01-243(B) and concluding that Virginia courts have declined to adopt a discovery rule

for conversion claims).

       Here, it is clear on the face of the Complaint that the five-year statute of limitations has



                                                  4
run on Plaintiff’s conversion claim. Plaintiff alleges that her manuscript and other essays were

stolen in the fall of 1980. Compl. § III(C), at 6. Plaintiff then delayed filing her conversion

claim for over thirty years. Accordingly, Plaintiff’s claim for conversion is time barred and

should be dismissed with prejudice.

IV.    PLAINTIFF’S APPARENT CLAIM FOR COPYRIGHT INFRINGEMENT IS BARRED BY A
       FAILURE TO COMPLY WITH THE STATUTORY REQUIREMENTS OF THE COPYRIGHT ACT

       While the allegations in the Complaint are difficult to parse, to the extent that Plaintiff

seeks to allege copyright infringement, her claim should be dismissed outright for failure to

comply with the statutory requirements of the Copyright Act. Cf. Compl. § II(C), at 5. Plaintiff

fails to allege that she secured copyright registrations or preregistrations for any works

supposedly infringed prior to the institution of this action as required by 17 U.S.C. § 411(a). The

Copyright Act is clear that “no civil action for infringement of the copyright in any United States

work shall be instituted until preregistration or registration of the copyright claim has been made

in accordance with this title.” 17 U.S.C. § 411(a). Plaintiff similarly fails to allege that she

deposited a proper application with the Copyright Office. 2 See, e.g., Phoenix Renovation Corp.

v. Rodriguez, 403 F. Supp. 2d 510, 514-15 (E.D. Va. 2005).

       Although no longer grounds for dismissal for lack of subject matter jurisdiction, “the

Copyright Act requires copyright holders to register their works before suing for copyright

infringement.” Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157 (2010) (parenthetical

2
  In 2018, the United States Supreme Court granted certiorari in the case of Fourth Estate Pub.
Benefit Corp. v. Wall-Street.com, LLC, 856 F.3d 1338 (11th Cir. 2017), cert. granted, 86 USLW
3647 (U.S. Jun. 28, 2018) (No. 17-571). Fourth Estate will address whether, under 17 U.S.C. §
411(a), a copyright owner may commence an infringement action after delivering the proper
deposit, application, and fee to the Copyright Office, but before the Register of Copyrights has
acted on the application for registration. Although the Supreme Court has not announced its
decision, Fourth Estate is immaterial to this case because Plaintiff fails to allege that she either
deposited a proper application to the Copyright Office or preregistered or registered any
allegedly infringed works.
                                                  5
omitted); see also Hawkins v. Fishbeck, 301 F. Supp. 3d 650, 659 (W.D. Va. 2017) (dismissing a

copyright infringement claim pursuant to Federal Rule 12(b)(6) because “[t]he registration

requirement is an element of a cause of action for infringement that must be pleaded and proved

by the plaintiff.”) (quoting Scott v. Carlson, No. 2:17CV10011, 2017 WL 3599249 (W.D. Va.

Aug. 21, 2017)). 17 U.S.C. § 411(a) expressly allows courts to adjudicate copyright

infringement claims involving unregistered works in just three circumstances, none of which

apply in this case: “where the work is not a U.S. work, where the infringement claim concerns

rights of attribution and integrity under § 106A [concerning works of visual art], or where the

holder attempted to register the work and registration was refused.” Reed Elsevier, 559 U.S. at

165. “Separately, 17 U.S.C. § 411(c) permits courts to adjudicate copyright infringement actions

over certain unregistered works [consisting of sounds, images, or both] where the author declares

an intention to secure copyright in the work and makes registration for the work, if required by

subsection (a), within three months after the work’s first transmission.” Reed Elsevier, 559 U.S.

at 165 (quoting 17 U.S.C. § 411(c)(1)-(2)).

       Here, because Plaintiff fails to allege that she preregistered, registered, or properly

applied to register any supposedly infringed work with the Copyright Office, and because

Plaintiff equally fails to allege any of the exceptions to 17 U.S.C. § 411(a), this Court should

dismiss the Complaint.

 V.    PLAINTIFF’S APPARENT CLAIM FOR COPYRIGHT INFRINGEMENT IS BARRED BY THE
       STATUTE OF LIMITATIONS

       Plaintiff’s apparent copyright infringement claim is barred by the three-year statute of

limitations for civil actions under 17 U.S.C. § 507(b). “A cause of action

for copyright infringement accrues when one has knowledge of a violation or is chargeable with




                                                 6
such knowledge.” Hotaling v. Church of Jesus Christ of Latter-Day Saints, 118 F.3d 199, 202

(4th Cir. 1997).

       Plaintiff alleges that Defendants openly used her writings to become rich and famous

during “the past 38 years.” See, e.g., Compl. § III(A), at 5. For instance, the Complaint alleges

that Defendants used the purportedly stolen documents to win “a peace prize” in the early 2000s

from President George W. Bush. See Compl. § IV, at 8. Although Plaintiff alleges that she did

not learn of Defendants’ identities until “recently,” this averment is directly contrary to

Plaintiff’s allegation in the prior action that “[b]oth men told me their actual names . . . .” See

supra note 1 (emphasis added). Accordingly, Plaintiff was chargeable with knowledge of any

alleged infringement by Defendants for far more than the three years that preceded the filing of

this action. Those claims are untimely as a result. Moreover, the Complaint fails to set forth any

non-conclusory allegations of infringement by Defendants within the past three years. The

remainder of the Complaint’s allegations regarding any alleged infringement are also well

outside the three-year limitations period, fail to plausibly allege infringement, or both. 3

Therefore, Plaintiff’s apparent claim for copyright infringement is barred by the statute of

limitations.

                                          CONCLUSION

       The Complaint is facially implausible and fails to state a claim upon which relief can be

granted. For the foregoing reasons, Defendant Vinton G. Cerf respectfully moves this Court to

enter an order dismissing the Complaint in its entirety, with prejudice, and granting him such

other relief as this Court deems just and appropriate.

3
  For example, the Complaint alleges that Plaintiff is “under the impression” that Defendants
sold the manuscript and other essays to Russian and Israeli spies in 1980, and that “it has been
rumored” the allegedly stolen documents were sold to North Korea and China. See Compl. §
II(C), at 5.
                                                  7
Respectfully Submitted,

VINTON G. CERF
By Counsel


/s/ James P. Miller
Bruce M. Blanchard, Esq. (VSB # 23378)
James P. Miller, Esq. (VSB # 89409)
ODIN, FELDMAN & PITTLEMAN, P.C.
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Tel: 703-218-2102 (Blanchard direct)
       703-218-2154 (Miller direct)
Fax: 703-218-2160
Bruce.Blanchard@ofplaw.com
Jim.Miller@ofplaw.com
Counsel for Defendant Vinton G. Cerf




  8
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 22, 2019, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system which will then send a notification of such

filing (NEF) to all counsel of record. I will then send the document and a notification of such

filing (NEF) to the following party via U.S. mail:

       Susan E. Pattishall
       6 2nd Street
       Crisfield, Maryland 21817
       Plaintiff Pro Se


                                             /s/ James P. Miller
                                             Bruce M. Blanchard, Esq. (VSB # 23378)
                                             James P. Miller, Esq. (VSB # 89409)
                                             ODIN, FELDMAN & PITTLEMAN, P.C.
                                             1775 Wiehle Avenue, Suite 400
                                             Reston, Virginia 20190
                                             Tel: 703-218-2102 (Blanchard direct)
                                                    703-218-2154 (Miller direct)
                                             Fax: 703-218-2160
                                             Bruce.Blanchard@ofplaw.com
                                             Jim.Miller@ofplaw.com
                                             Counsel for Defendant Vinton G. Cerf




                                                9
